To a petition as amended, praying for injunction and damages, a demurrer was interposed, on which the judge entered an order as follows: "After hearing arguments of counsel upon the within demurrer, the said demurrer is sustained in so far as it attacks the equitable relief sought, and overruled in so far as the suit for damages is concerned." The plaintiff excepted. The only error assigned is on this ruling. Held, that the motion to dismiss the writ of error must be granted, the bill of exceptions having been prematurely sued out, the only ruling complained of not being one which finally disposed of the case. Code, § 6-701; Johnson v. Henry, 178 Ga. 542
(174 S.E. 140). In Roddenberry v. Patterson,  136 Ga. 187 (71 S.E. 138), relied on by the plaintiff, there was a directed verdict and final judgment based thereon, on which error was assigned.
Writ of error dismissed. All the Justices concur.
                     No. 13875. SEPTEMBER 12, 1941.